Title: From Thomas Jefferson to John Milledge, 6 February 1809
From: Jefferson, Thomas
To: Milledge, John


                  
                     Washington Feb. 6. 09.
                  
                  
                  Th: Jefferson presents his friendly salutations to Govr. Milledge and at the request of the editors of the papers below mentioned he takes the liberty of inclosing him a check on the bank of the US. here for 28 D 50/100 which they express the hope Govr. Milledge will be so good as to recieve & convey to them. the objects are as follows, according to the accounts recieved from them.
                        
                           
                           
                            
                           
                           D
                           
                           
                        
                        
                           
                           The
                           Georgia republican.
                           Everitt & Mc.lean.
                           7.
                           50
                           
                        
                        
                           
                           
                           Public Intelligencer
                           
                                 Mc.lean
                           9.
                           
                           
                        
                        
                           
                           
                           Republican
                           Everitt & Evans
                           
                              12.
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           28.
                           50
                           
                        
                     
                  
                  proposing to decline reading newspapers he thinks he desired them to discontinue him as a subscriber, & now repeats the request.
               